In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/21 has been entered. Claim 39 has been amended. Claims 39 – 49 are pending.

Response to Amendments / Arguments
Applicant’s arguments regarding the previously raised claim rejections under 35 USC 103 based on the Cho reference have been fully considered but they are not persuasive, as detailed below.
Amended claim 39:
single photodetector 15 to measure a single intensity, and therefore does not disclose measuring the difference between to different rectified signals” (p. 5 of the Remarks, emphasis added). 
The Examiner respectfully disagrees and notes the following:
(i)	Applicant’s assertion is fundamentally flawed because it is based on a tacit assumption that measuring a difference between two signals requires at least two photodetectors. On the contrary, it is well known in the art that a single photodetector can be used to detect an optical signal that is modulated by multiple electrical signals (e.g., having different frequencies) and subsequently measure multiple/different modulated components by using an electrical spectrum analyzer to determine, and differentiate among, the multiple modulated components. In this regard, it is noted that the apparatus of Cho uses an electrical spectrum analyzer (RF Spectrum Power Detector 19 in Fig. 2). So, in general terms, Cho could use different dithering frequencies of two electrical signals applied to the nested modulator 4,5 (I and Q modulators), detect the modulated signal with only one photodetector 15, and yet determine each of the two modulated components (I and Q) and their difference by measuring the RF spectrum of the detected modulated signal and comparing the two peaks corresponding to the two different dithering frequencies. However, the use of different dithering frequencies is not required and the apparatus of Cho can use only one dithering frequency, as explained below. 
 (ii)	Applicant’s assertion amounts to a statement that the apparatus of Cho is inoperable. Indeed, Cho uses two nested modulators 4,5 (as shown in Fig. 1) each of which is to set to a certain operating bias point (equal to , 4:1-2, 4:33-36) by dithering a bias voltage applied to each nested modulator, detecting both phase components (I and Q) of the modulated light with the photodetector 15 (via the optical tap 13 in Fig. 2), and adjusting both bias voltages in response 2:1 – 14). However, Applicant in effect asserts that such operation is not possible with the single photodetector 15. 
(iii)	Contrary to Applicants assertion, the apparatus of Cho fully meets the new limitations of amended claim 1. Indeed, Cho uses two nested modulators 4,5 (as shown in Fig. 1) each of which is to set to a certain operating bias point (equal to , 4:1-2, 4:33-36) by dithering a bias voltage applied to each nested modulator and minimizing the average optical power measured by the photodetector 15  (“… the method includes detecting the output signal power and minimizing this output signal power by dithering a voltage applied to a first and a second bias of the QPSK modulator … at 2:1 – 14, emphasis added). Since both bias voltages are dithered (each at a low frequency), there are two different low-frequency/dithered phase components in the combined modulated light and the photodetector 15 detects both of them. The electrical feedback circuit adjusts both bias voltages till the bias point of each nested modulator 4,5 reaches  at which the average optical power and the rectified electrical measurement of the phase component (I or Q) of each modulator 4,5 is minimized, according to the dashed curved in Fig. 3a (“For null transmission of the MZM, VB=±V” at 4:1-2; “in order to maintain null transmission of the MZM for BPSK operation the average power of the MZM output should be … minimized for 0<Vpp< V” at 4:11 – 14; “the two MZMs biased at their null transmission points (VB=V)” at 4:33-34; “The control loop uses a steepest decent algorithm to search for optimal operating points of the QM via dithering of its biases and phase. The dithering is performed continuously while monitoring the two feedback signals: VRF and the average optical power. The criteria for the dithering is based on minimization of the signal VRF and … minimizes the optical average power if the peak-to-peak NRZ drive signal is … below the half-wave voltage (V) of the quadrature modulator …” at 4:58-64, emphasis added). If/when the average optical power and the rectified electrical measurement of the phase component (I or Q) generated by each modulator 4,5 is minimized (at the bias  VB=±V), so is the difference between the average optical power and the rectified electrical measurement of the first phase component (e.g., I) and the average optical compares the average optical power and the rectified electrical measurement of the first phase component (I) and the average optical power and the rectified electrical measurement of the second phase component (Q) and minimizes the difference between the average optical powers of the first and second phase components.
As a further relevant comment, it is noted that the present form of claims does not require that the rectified electrical measurements be performed separately and then compared to each other. 
In light of the foregoing analysis, independent claim 39 is rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.
Additionally, new rejections are applied based on a reference by Nishimoto et al (US 2016/0147129 A1) yielded by an updated prior art search and fully meeting all the limitations recited by amended claim 39.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39 – 49 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 8,050,351 B2).
Regarding claim 39, Cho discloses (e.g., Figs. 1, 2, 6, and 7; 1:30 – 55; 2:60 – 3:19; 5:56 – 6:47) an apparatus comprising: 
a nested optical modulator circuit (a main Mach-Zehnder interferometer that has a nested (smaller) Mach-Zehnder interferometer in each arm, as shown in Fig. 1; “integrated optical quadrature modulator” in the Abstract; “FIG. 1 shows a schematic of a QM with two push-pull type MZMs with RF and DC bias electrodes nested in a MZ interferometer with a phase electrode for quadrature bias” at 3:21 – 24, emphasis added) comprising: 
MZI-1,MZI-2 nested in the arms of the main Mach-Zehnder interferometer, as shown in Fig. 1; 3:21 – 24; claim 6), 
an optical output coupler (a Y-shaped coupler that combines the outputs of the first and second optical modulators 4,5 and produces an output optical beam 11, as shown in Fig. 1), and 
a tunable optical phase shifter 10 (a phase modulator that shifts/adjusts a phase (bias point) of the main interferometer; “the phase port 10 of the quadrature modulator 1” at 3:18 – 20), 
each of the first and second optical modulators 4,5 being connected (via an input Y-shaped coupler) to receive part of an optical signal input 2 to the nested optical modulator circuit (as seen in Fig. 1), and 
the optical output coupler being configured to combine modulated light from the first optical modulator 4/MZI-1 and modulated light from the second optical modulator 5/MZI-2 with a relative phase shift IQ therebetween set by the tunable optical phase shifter 10 (3:18 – 20); and 
an electrical feedback circuit 15- 25 (comprising a photodetector 15 and electrical circuit components 16-25 as shown in Fig. 2) configured to control the tunable optical phase shifter 10 (via a DAC 25) based on measurements of different first and second phase components (I and Q lightwave components produced by the first and second optical modulators 4,5 respectively and having different optical phases; “Consider now the phase bias of the MZ interferometer of the QM where the phase shift between the two BPSK signals (I and Q) is IQ” at 4:26 – 42) of the combined modulated light from the optical output coupler (2:60 – 4:64, especially 4:26 – 64). 
Cho also teaches that the measurements of different first and second phase components comprise a measurement of an average optical power (“Additionally the method includes detecting the output signal power and minimizing this output signal power by dithering a voltage applied to a first and a second optical average power of the output signal” at 2:1 – 14; “The second path from the photodetector output is directly connected to another ADC 22 that provides monitoring of the optical average power” at 3:13 – 15, emphasis added). The measurement of an average optical power produces a rectified measurement of an optical field (detected by the photodetector 15). Since both phase components (I and Q) contribute to the average optical power, the teachings of Cho at the very least render obvious that the electrical feedback circuit 15- 25 is configured to control the tunable optical phase shifter 10 (via a DAC 25) based on rectified measurements of different first and second phase components (I and Q) of the combined modulated light from the optical output coupler. It is also noted that claim 1 in Cho recites “a first spectral power detector to detect a power of a first RF spectral component of the first QPSK optical signal” and “a second low speed optical detector to detect at least a portion of the second QPSK optical signal; a second spectral power detector to detect a power of a second RF spectral component of the second QPSK optical signal” and, hence, additionally confirms that it is the powers (rectified fields) of the different first and second phase components (I and Q) that are measured in the combined modulated light from the optical output coupler.
As for the limitation defining a comparison of the rectified electrical measurement of the first and second phase components, the following is noted. Cho uses two nested modulators 4,5 (as shown in Fig. 1) each of which is to set to a certain operating bias point (equal to , 4:1-2, 4:33-36) by dithering a bias voltage applied to each nested modulator and minimizing the average optical power measured by the photodetector 15  (“… the method includes detecting the output signal power and minimizing this output signal power by dithering a voltage applied to a first and a second bias of the QPSK modulator … at 2:1 – 14, emphasis added). Since both bias voltages are dithered (each at a low  at which the average optical power and the rectified electrical measurement of the phase component (I or Q) of each modulator 4,5 is minimized, according to the dashed curved in Fig. 3a (“For null transmission of the MZM, VB=±V” at 4:1-2; “in order to maintain null transmission of the MZM for BPSK operation the average power of the MZM output should be … minimized for 0<Vpp< V” at 4:11 – 14; “the two MZMs biased at their null transmission points (VB=V)” at 4:33-34; “The control loop uses a steepest decent algorithm to search for optimal operating points of the QM via dithering of its biases and phase. The dithering is performed continuously while monitoring the two feedback signals: VRF and the average optical power. The criteria for the dithering is based on minimization of the signal VRF and … minimizes the optical average power if the peak-to-peak NRZ drive signal is … below the half-wave voltage (V) of the quadrature modulator …” at 4:58-64, emphasis added). If/when the average optical power and the rectified electrical measurement of the phase component (I or Q) generated by each modulator 4,5 is minimized (at the bias  VB=±V), so is the difference between the average optical power and the rectified electrical measurement of the first phase component (e.g., I) and the average optical power and the rectified electrical measurement of the second phase component (Q). Thus, the apparatus of Cho compares the average optical power and the rectified electrical measurement of the first phase component (I) and the average optical power and the rectified electrical measurement of the second phase component (Q) and minimizes the difference between the average optical powers of the first and second phase components.
In light of the foregoing analysis, Cho teaches expressly or renders obvious all of the recited limitations.
As a relevant comment, it is noted that dependent claim 47 further details that it is the difference in the intensities of the first and second components is minimized. As detailed above, the apparatus of Cho does just that, i.e., it minimizes the difference in the intensities of the first and second components to ensure that both nested modulators are biased at .
As an aside and further relevant comment, it is noted that the present form of claims does not require that the rectified electrical measurements be performed separately and then compared to each other. 
Regarding claim 40, Cho expressly teaches that the electrical feedback circuit 15-25 is configured to control the tunable optical phase shifter 10 such that the relative phase shift IQ is maintained at a set point, e.g., close to /2 (4:46 – 64).  
Regarding claim 41, Cho expressly teaches that the nested optical modulator is configured to modulate the input optical signal 2 (Fig. 1) according to multilevel optical quadrature amplitude modulation, e.g., quaternary phase shift keying (QPSK) modulation format (“This invention relates generally to optical communications especially coherent communication with quaternary phase shift keying (QPSK) modulation format. Quadrature modulators are used in these systems for QPSK data encoding. The present invention relates to methods and systems of control for integrated quadrature modulators” and “Multi-level phase-shift-keying (PSK) offers high spectral efficiency transmission in coherent optical communication systems. Quaternary PSK (QPSK) format, in particular, has recently received much attention” at 1:21 – 33, emphasis added).  
Regarding claims 42 and 44, Cho expressly teaches that the disclosed apparatus (comprising an optical transmitter 27 and an optical receiver, as shown in Fig. 6) further comprises a coherent receiver 29,30 that includes: 
an optical hybrid 31 (90-degree optical hybrid in Fig. 7) and a photodetector 47-50 (Fig. 7) (“In the preferred embodiment the coherent optical receiver is an integrated receiver based on 90-degrees optical ); 
wherein the photodetector 47-50 is configured to output to the electrical feedback circuit signals (comprising signals for biasing (produced by the photodetector 15) and data signals (produced by photodetectors 47-50) and indicative of the measurements in response to receiving, from the optical hybrid 31, different mixtures of a part of the combined modulated light with reference light 34 (local oscillator light in Fig. 7).
Regarding claims 43 and 45, Cho expressly teaches that the relative phase shift IQ of the disclosed quadrature modulator is preferably set to /2 (4:46 – 64) in which a phase of the first phase component (I) differs by /2 radians from a phase of the second phase component (Q).  
Regarding claim 46, Cho expressly teaches that the nested optical modulator is configured to modulate the input optical signal 2 (Fig. 1) according to multilevel optical quadrature amplitude modulation, e.g., quaternary phase shift keying (QPSK) modulation format (“This invention relates generally to optical communications especially coherent communication with quaternary phase shift keying (QPSK) modulation format. Quadrature modulators are used in these systems for QPSK data encoding. The present invention relates to methods and systems of control for integrated quadrature modulators” and “Multi-level phase-shift-keying (PSK) offers high spectral efficiency transmission in coherent optical communication systems. Quaternary PSK (QPSK) format, in particular, has recently received much attention” at 1:21 – 33, emphasis added). 
 Regarding claim 47, Cho considers that the electrical feedback circuit 15-25 can be configured to adjust the tunable optical phase shifter 10 in a manner that reduces differences in intensities of the different first and second phase components (I and Q) so that the average optical power is minimized, as detailed above for claim 1 (“The criteria for the dithering are based on ). 
Regarding claims 49 and 48, Cho measures RF powers of detected optical signals (e.g., claim 1; Fig. 3b), the RF powers being proportional to the square of the photodetector currents/voltages (which are proportional to the intensities/powers of I and Q) and, therefore, to the square of the amplitude of the first and second phase components (I and Q). 
Further for claim 48, it would be obvious that, instead of the measurements of RF powers, measurements of a RF voltage magnitude VRF (as denoted by Cho at 4:48 – 53) can be used. While Cho uses the terms “RF power” and “RF voltage” interchangeably, the latter is proportional to the square root of the former. If the magnitude of VRF is measured, the rectified measurements of the first and second phase components are proportional to the amplitude of the one of the first and second phase components.

Claims 39 – 41 and 47 – 49 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto et al (US 2016/0147129 A1).
Regarding claim 39, Nishimoto discloses (e.g., Fig. 1; para. 0035 – 0065) an apparatus comprising: 
a nested optical modulator circuit 1A (a main Mach-Zehnder interferometer that has two arms with two nested (smaller) Mach-Zehnder interferometers 12I,12Q, as shown in Fig. 1) comprising: 
parallel first and second optical modulators 12I,12Q (“The optical transmitter 1A has … a pair of Mach-Zehnder optical modulators 12I and 12Q arranged in parallel ... The Mach-Zehnder optical modulator 12I may be referred to as an "I-arm modulator" or simply as an "I-arm". The Mach-Zehnder optical modulator 12Q may be referred to as a "Q-arm modulator" or simply as a "Q-arm"” at para. 0036), 
a Y-shaped coupler that combines the outputs of the first and second optical modulators 12I,12Q and produces an output “I/Q combined signal”, as shown in Fig. 1), and 
a tunable optical phase shifter 22I,22Q (a phase modulator that shifts/adjusts a phase (bias point) of the main interferometer; “A phase difference of /2 radians is given between the light beams propagating through the I-modulator 12I and the Q-modulator 12Q by means of the phase shifters 22I and 22Q” at para. 0037), 
each of the first and second optical modulators 12I,12Q being connected (via an input Y-shaped coupler) to receive part of an optical signal input (from a light source 11) to the nested optical modulator circuit 1A (as seen in Fig. 1), and 
the optical output coupler being configured to combine modulated light from the first optical modulator 12I and modulated light from the second optical modulator 12Q with a relative phase shift IQ (= /2) therebetween set by the tunable optical phase shifter 22I,22Q (para. 0037); and 
an electrical feedback circuit 125,126,16I,17Ia,17Ib,16Q,17Qa,17Qb configured to control the tunable optical phase shifter 22I,22Q (as shown by electrical connections in Fig. 1; para. 0041 – 0043).
 Nishimoto teaches that “The power monitoring circuit 126 receives a portion of the I/Q combined light. The monitored light component is converted to a voltage by the photodetector and an electronic circuit, and a power component of the monitored light is detected (square-law detection of the voltage)” (para. 0048) and that “the substrate bias voltage of optical waveguide A may be controlled such that the average light intensity (or the average output power level) becomes the maximum by monitoring the average intensity of the I/Q combined light” (para. 0065). A measurement of an average optical power produces a rectified measurement of an optical field/signal. Nishimoto further details that the bias voltages applied to the nested The substrate bias voltages for optical waveguide A and optical waveguide B are controlled independently so as to minimize the alternating current component (variation between the waveguides) in the I/Q combined light and maximize the output power of the respective modulators. This approach enables stable 0 to  phase modulation and achieving 100% modulation index even if the voltage-to-phase change characteristic varies between the two waveguides of the Mach-Zehnder interferometer or even if two waveguides undergo different changes with time” (para. 0064), and that “By controlling the substrate bias voltage of optical waveguide A so as to minimize the low-frequency component, independently from optical waveguide B, the modulation index of the optical modulator can be controlled to 100%. In place of synchronous detection of the low-frequency component under application of a low-frequency signal, the substrate bias voltage of optical waveguide A may be controlled such that the average light intensity (or the average output power level) becomes the maximum by monitoring the average intensity of the I/Q combined light” (para. 0065). To wit, Nishimoto adjusts a bias voltage applied to a nested modulator in order to minimize the magnitude of a low-frequency/dithered component in a rectified (average power) measurement. Thus, the teachings of Nishimoto at the very least render obvious that the disclosed electrical feedback circuit 125,126,16I,17Ia,17Ib,16Q,17Qa,17Qb can be configured to control the tunable optical phase shifter 22I,22Q based on a comparison/difference of rectified electrical measurements of a first phase components component (e.g., I) of the combined modulated light (“I/Q combined signal” in Fig. 1) from the optical output coupler to rectified electrical measurements of a different second phase component (Q) of the combined modulated light I/Q by adjusting both bias voltages (applied to the nested modulators 12I,12Q) in order to minimize both rectified electrical measurements and, hence, their relative difference.
In light of the foregoing analysis, Nishimoto teaches expressly or renders obvious all of the recited limitations.
As a relevant comment, it is noted that dependent claim 47 further details that it is the difference in the intensities of the first and second components is minimized. As detailed above, Nishimoto does just that, i.e., it minimizes the difference in the intensities of the first and second components to ensure that both nested modulators are biased at .
As an aside and further relevant comment, it is noted that the present form of claims does not require that the rectified electrical measurements be performed separately and then compared to each other. 
Regarding claim 40, Nishimoto expressly teaches that the electrical feedback circuit is configured to control the tunable optical phase shifter 22I,22Q such that the relative phase shift IQ is maintained at a set point, e.g., close to /2 (para. 0045).  
Regarding claim 41, Nishimoto expressly teaches that the nested optical modulator 1A is configured to modulate the input optical signal (from the light source 11 in Fig. 1) according to multilevel optical quadrature amplitude modulation (“by supplying electric signals with different amplitude levels to the driving circuits 13, the output light of the optical modulation block becomes a multilevel-modulated signal such as a 16QAM signal with different amplitude levels …” at para. 0045, emphasis added).  
Regarding claim 47, Nishimoto considers that the electrical feedback circuit 125,126,16I,17Ia,17Ib,16Q,17Qa,17Qb can be configured to adjust the tunable optical phase shifter 22I,22Q in a manner that reduces differences in intensities of the different first and second phase components (I and Q) so that the average optical power is minimized, as detailed above for claim 1. 
Regarding claims 49 and 48, Nishimoto measures RF powers of detected optical signals, the RF powers being proportional to the square of the photodetector currents/voltages (which are proportional to the intensities/powers of I and Q) and, therefore, to the square of the amplitude of the first and second phase components (I and Q). 
Further for claim 48, it would be obvious that, instead of the measurements of RF powers, measurements of a RF voltage magnitude can be used. If the magnitude is measured, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0056897 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896